DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 10/28/2021 has been entered. 
Claims 1-20 are now pending in the application.

Allowable Subject Matter

3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-8:  the limitations “a printed circuit board connected to the first surface of the one or more redistribution layers; and a cover comprising a first portion and a second portion, the first portion overlying and facing a second side of the molding compound, the second side of the molding compound being opposite the first side of the molding compound, the second portion underlying and facing the first side of the molding compound, the second portion being in physical contact with a sidewall and a back surface of the 
The following is an examiner’s statement of reasons for allowance of claims 9-14:  the limitations “a power connector on the printed circuit board; a first contact pad on the redistribution structure on a first side of the first device; a second contact pad on the redistribution structure on a second side of the first device, the second side being opposite the first side; a first trace connecting the power connector to the first contact pad: a second trace connecting the power connector to the second contact pad; and a cover, the printed circuit board and the plurality of dies being disposed inside the cover, in a plan view the power connector and the printed circuit board being laterally displaced from the first device” in combination with other claimed limitations in independent claim 9 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 10-14 are either directly or indirectly dependent upon claim 9.  
    The following is an examiner’s statement of reasons for allowance of claims 15-20: the limitations “a printed circuit board connected to the redistribution structure, wherein the printed circuit board and the redistribution structure overlap only in part in a manner that a first surface of the printed circuit board laterally extends beyond the redistribution structure in a first direction and the redistribution structure laterally extends beyond the first surface of the printed circuit board in a second direction; and a cover extending along a sidewall of the redistribution structure and a first sidewall of the printed circuit board, the printed circuit board comprising a second surface opposite the first surface, the second surface and the first sidewall of the printed circuit board 



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848